Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant þ Filed by a Party other than the Registrant ¨ Check the appropriate box: ¨ Preliminary Proxy Statement ¨ Confidential, For Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) ¨ Definitive Proxy Statement þ Definitive Additional Materials ¨ Soliciting Material Pursuant to Section 240.14a-12 Bank of America Corporation (Name of Registrant as Specified In Its Charter) N/A (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): þ No fee required. ¨ Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: ¨ Fee paid previously with preliminary materials. ¨ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount previously paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: On April 14, 2009, Ed OKeefe, General Counsel of the registrant, Alice Herald, Corporate Secretary and Deputy General Counsel of the registrant and Kevin Stitt, Director of Investor Relations of the registrant, participated in a conference call moderated by Glass, Lewis & Co Portions of the conference call may be deemed soliciting materials within the meaning of the Securities Exchange Act of 1934, as amended, and the rules and regulations of the Securities and Exchange Commission thereunder. Accordingly, a transcript of that call is included below: Host: Good day ladies and gentlemen and welcome to the Glass, Lewis Proxy Talk conference call. All lines have been placed on a listen only mode for this call. Institutional investors that would like to ask questions of the participants may do so by emailing them to proxytalk@glasslewis.com. Before we get started, Id like to remind everyone that our conference call series and this call in particular should not be considered a solicitation of proxies by Glass, Lewis & Co Glass, Lewis has not sought permission to do so from Securities and Exchange Commission, nor will it. This call is for information purposes only and should not be construed as providing investment advice. In addition, Glass, Lewis makes no representation regarding the accuracy, completeness of the liability of any statement, information, opinion or view presented by its guest speaker. As a reminder, this conference call is being recorded. At this time it is my pleasure to turn the call over to our host, Robert McCormick, Chief Policy Officer of Glass, Lewis & Co. Sir, the floor is yours. Robert McCormick: Thank you very much. Hello, everyone, and welcome to Proxy Talk. Were going to be discussing Bank of Americas annual meetingand a group, Change to Win Investment Groups vote no campaign against certain directors at Bank of America. Joining me from Bank of America on the call are three representatives: Ed OKeefe, who is General Counsel, Kevin Stitt, who is Director of Investor Relations and Alice Herald, who is Corporate Secretary and Deputy General Counsel. Just briefly some background Change to Win is seeking to convince shareholders to vote against three Bank of America Directors  including Chairman/CEO Ken Lewis as well as Lead Director, O. Temple Sloan, Jr., and Thomas Ryan for what it feels has been the Companys ill advised acquisition of Merrill Lynch transforming, in its interpretation, an otherwise healthy bank into one requiring a huge government bailout. To facilitate its purchase of Merrill Lynch, which was approved by shareholders in December of last year, December 5th , Bank of America has received $45 billion from the U.S. government and has received protection against losses on $118 billion in troubled assets. Change to Wins point of view is that, it believes removing these directors is a necessary step to restoring investor and regulatory confidence in Bank of America and its board. So on the call were going to be discussing with the representatives from Bank of America why it believes its current leadership, including Chairman/CEO Ken Lewis, should be re-elected. The Bank of America annual meeting is scheduled for April 29th  coming up at the end of this month  and just in terms of full disclosure, Columbia Management, which is the investment management division of Bank of America, is a client of Glass, Lewis. If you have questions today regarding the call, please e-mail them to us at proxytalk@glasslewis.comand we will address them during the Q&A session later in the call. But at this point, I want to turn it over to our representatives from Bank of America and allow them to provide some feedback for us in terms of their response to the vote no campaign and their point of view on why they think the current board and executives are in the best position to lead the Company forward. Please go ahead. Ed OKeefe Thank you very much, Bob, we appreciate the opportunity to address our shareholders. I am Ed OKeefe, Bank of Americas General Counsel, and I have with me my colleagues Alice Herald, our Corporate Secretary, and Kevin Stitt, our Director of Investor Relations. As I said, we appreciate that Glass, Lewis put together this opportunity to speak. Many of you may have heard from CtW last week, but were not here to principally address CtWs various assertions. Were here to talk about our upcoming stockholder meeting and the facts you should consider in deciding how to vote at that meeting, as well as to answer any questions you may have. Let me note at the outset that Bank of America made $4B in 2008; in the most challenging economic environment in two generations, we made money. This management team and the board are responsible for that. Furthermore, through a host of acquisitions, including Fleet and the old Bank of America, this team has proven itself to be unquestionably the best in the business at the hard work of integrating acquired companies. So, the question really is, are you willing to forego the team that made money in the toughest possible environment, and is best qualified to integrate Countrywide and Merrill Lynch to produce long-term value, because you may disagree with the way we purchased Merrill Lynch, or may believe we should have paid less. We think that would be a very unwise decision. And, even if you do choose to judge this management team solely by the Merrill Lynch acquisition, it would seem sensible to wait to see how that acquisition goes. A mere six days from now, we will report the first quarter of earnings for the combined companies. We expect to announce those earnings next Monday, April 20th , at 9:30 a.m. EST. We invite you to view that release and listen to a live webcast with senior management discussing those earning via the Bank of America Investor Relations website. Since our annual stockholder meeting is, as Bob noted, April 29th , we encourage you to wait until that earnings announcement to vote on the proxy. It will be the first opportunity to see the results of the combined Bank of America, Merrill Lynch and Countrywide franchises operating together. Before I continue, let me also note the restrictions on what I can say today. As Ive said, we have not announced our first quarter earnings, so well not be addressing them today. Also, the Merrill transaction is the subject of current investigation and litigation which limits our ability to comment on many of the details of the transaction. Let me turn now to Ken Lewis and the directors. As I noted at the outset of this call, the decision before you as Bank of America stockholders is whether your current board and management are the right team to take the Bank forward through the current economic and regulatory challenges. Right now, our primary focus is the integration of Merrill Lynch and Countrywide and the management of the Bank though the current economic and regulatory challenges. We think you should support this board and therefore its management because it is by far the best team to deliver the combined Merrill Lynch, Countrywide and Bank of America franchise. This is no easy task. It is a task of incredible complexity, strategy and balancing, but  if done correctly  has incredible upside for our stockholders. Your current board and management team are the best in the world when it comes to undertaking such tasks. We have proven time and again that we are the premier integrator and top operator of a large, highly regulated and diversified financial institution. And Id point out that we have been here before. It was only 2003 when we announced the FleetBoston transaction to great criticism, and that transaction ultimately proved to be more successful than we had ever hoped. We can do that again, and your current board and management team are the ones to do it. Each of our directors brings significant and diverse knowledge and experience to the company. All of our board members have executive experience, many with large, complex organizations, and all of them are incredibly engaged here at Bank of America. In addition to regular board duties, beginning in 2008, our directors began participating in weekly informational meetings regarding the Companys financial condition, lines of business, and developing market conditions. These discussions are led by Ken, and include senior management participation. Speaking of Ken, let me touch a little bit about him. The board firmly believes that Ken is best person to run Bank of America and serve as chairman and CEO. Ken has a 40 year history with the institution and has proven himself time and time again, including in acquisitions that were criticized at first, such as FleetBoston. Kens own personal wealth is closely tied to Bank of America. He owns 3.27 million shares  400,000 of which he purchased during 2009. As you can see, Kens interests are directly aligned with you. Management  like the board  knows that we need Kens critical leadership to succeed through the current economic, regulatory and political environment. Both the board and management, as I noted, fully support him. Finally, Ken is fully committed to leading Bank through current challenges. As he has said publicly, his laser focus is on restoring the Bank to full operating capacity and ensuring the success of Merrill Lynch. Let me just briefly touch on the proposals in front of you. In addition to the vote on our directors, there are a number of other proposals  by Bank of America and by stockholders  that will come before our meeting. Each of these proposals is addressed in detail in our proxy, and we wont talk about all of them. However, the proposals include, among others, a proposal to split the CEO and board chairman positions, Bank of Americas own management say-on-pay proposal and various stockholder proposals relating to executive comp. We strongly believe that you should join our board in rejecting the chair/CEO split, voting for our say-on-pay proposal, and voting against the other shareholder proposals. Now let me touch briefly on the chairman/CEO split. We have best in class corporate governance at Bank of America, exemplified by our strong lead director position, a position currently held by Temple Sloan. Our lead director position, which can only be held by an independent director, has responsibilities that closely resemble those of a non-executive board chair. For example, our lead director chairs all meetings of the independent directors, he acts as liaison between independent directors and the board chair/CEO, he approves all board meeting agendas, and is charged with ensuring that the board receives appropriate information. Our other corporate governance highlights also work to ensure that management is answerable to the board and the board is answerable to you, our shareholders, and eliminate the need to split the board chair and CEO positions. For example: we have annual elections; we have instituted majority voting; we have a substantial majority of independent directors; the Audit, Comp & Benefits and Corporate Governance Committees are each composed solely of independent directors, and Asset Quality is composed of a majority of independent directors; our Executive Committee is composed of a majority of independent directors and is chaired by Temple and non-management and independent directors meet regularly in executive sessions chaired by Temple, with full access to our executives. Our independent lead director position, particularly when combined with those strong corporate governance practices, ensures that a strong, independent director guides the board, and that our independent board guides and oversees the management of the company, yet at the same time it avoids the chairman/CEO split pitfalls faced by many companies who have split those roles. Every board is different, and a CEO/chairman split may work at some companies, but we believe that decision should be tailored to the needs, structure and interaction of each public company board of directors. You only need note that certain other companies, RBS or UBS, where they have split the CEO/chair and the results there. Let me talk briefly about executive compensation. This is important to us at Bank of America. At Bank of America we have  and have long had  a very transparent and conservative approach to executive compensation. We have a pay-for-performance model that works For 2008, although we generated net income of more than $4B, the board and senior management significantly reduced the incentive compensation paid in comparison to 2007. At the request of the CEO and senior management, no incentive compensation was paid to any Senior Executive Officer. The next level of management had their annual year-end incentive award cut by an average of 80%, exclusive of contractual guarantees. Additional cuts were made on a progressive basis  meaning the higher ranking managers with larger incentive targets took progressively larger pay reductions in relation to our junior associates. Let me touch briefly on the essential elements of our compensation program. First, our compensation, governance structure and program supports and is consistent with our risk management goals. We have compensation oversight at multiple levels, including the boards independent Compensation and Benefits Committee and at the full board level. One of the Compensation Committees key tasks is to work with our senior risk officers to ensure that our compensation arrangements do not encourage management to take unnecessary and excessive risk taking that could threaten the value of the Bank. Second, our compensation structure is focused on rewarding performance  and not rewarding failure. Our compensation program utilizes a balanced mix of fixed versus variable compensation and cash versus equity, and we have been a leader in the financial services industry on compensation best practices, including no executive employment or severance agreements, stock ownership requirements for executives and directors, and clawback, i.e. recoupment policies. Finally, our Risk officers report and are paid by the risk function, not by the line-of-businesses. It is important to note that in voting for the members of the Bank of America Compensation and Benefits Committee you are doing just that - voting on the qualifications and actions of the Bank of America Compensation and Benefits Committee, not the Merrill Lynch Compensation Committee. Bank of America and Merrill Lynch had different compensation models and cultures. As with all Bank of America acquisitions, it is the Bank of
